Judgment, Supreme Court, New York County (Harold Tompkins, J.), entered May 8, 1991, which upon a jury’s verdict, awarded plaintiff no damages for defendant’s legal malpractice, unanimously affirmed, without costs.
The evidence presented the jury with questions of expert credibility which it could resolve in favor of defendants. Findings that neither the medical condition for which plaintiff seeks to recover nor her inability to work was the direct result of the 1987 train mishap, and that any legal action in connection therewith would have been for naught are not against the weight of the evidence. Plaintiff’s proof of damages was speculative, and defendant attorneys’ concession of liability' for having failed to serve a timely notice of claim did not render it less so. Nor did the court commit any evidentiary error that could have had an effect on the weight of the credible evidence. The complaint drafted by defendants on plaintiff’s behalf but not allowed into evidence, bore no probative value, while the unrelated insurance report that was admitted into *80evidence bore directly on plaintiffs credibility. Concur — Wallach, J. P., Kupferman, Asch and Rubin, JJ.